Title: From Benjamin Franklin to Josiah Quincy, 27 November 1755
From: Franklin, Benjamin
To: Quincy, Josiah, Sr.


Dear Sir
Philada. Nov. 27. 1755
I condole with you sincerely on your late heavy Losses, particularly that of your most valuable and dear Companion of Life.
I have been so excessively hurried since I saw you, and Mr. Allen generally in the Country, that we have not yet finish’d your Affair, which I am however asham’d of, as it might be done in half an hour. I shall no longer postpone it, and hope per next Post to acquaint you with the Conclusion.
My respectful Compliments to your amiable Daughter and sensible Sons, and believe me to be, with great Regard, Dear Sir, Your most humble Servant
B Franklin
